04/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0467


                                        DA 19-0467
                                     _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                            ORDER

LEIGHTON SCOTT HUGHES,

             Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on April 23, 2020, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1)(a) requires that a brief contain a table of contents with page
references and a table of cases, statutes, and other authorities cited, with references to the
pages of the brief where they are cited, alphabetically arranged. Appellant’s brief
contains a table of contents; however, its contents do not meet the requirements of M. R.
App. P. 12(1)(a) due to an incomplete table of cases referencing cases, statutes, and other
authorities cited with references to pages of the brief where they are cited.
       M. R. App. P. 12(1)(f) requires the argument portion of a brief to be preceded by a
summary of the argument. The summary should appear under an appropriate heading
and contain a succinct, clear, and accurate statement of the arguments made in the body
of the brief. The summary should not merely repeat the argument headings.
       Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                    James Jeremiah Shea
                                                                              Justice, Montana Supreme Court
                                                                                         April 23 2020